14-1103
    Olano-Gonzalez v. Lynch
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A087 945 991
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    21st day of April, two thousand sixteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             RICHARD C. WESLEY,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    JOSE MARIA OLANO-GONZALEZ,
             Petitioner,

                     v.                                              14-1103
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Anne Pilsbury; Rebecca Press,
                                         Central American Legal Assistance,
                                         Brooklyn, New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Kohsei
                                         Ugumori, Senior Litigation Counsel;
                             Jesse Busen, Trial Attorney, Office
                             of Immigration Litigation, United
                             States Department of Justice,
                             Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Jose Maria Olano-Gonzalez, a native and citizen

of El Salvador, seeks review of a March 25, 2014 decision of

the BIA affirming an August 28, 2012 decision of an Immigration

Judge     (“IJ”)   denying   Olano-Gonzalez’s   application     for

withholding of removal and relief under the Convention Against

Torture (“CAT”).    In re Jose Maria Olano-Gonzalez, No. A087 945

991 (B.I.A. Mar. 25, 2014), aff’g No. A087 945 991 (Immig. Ct.

N.Y. City Aug. 28, 2012).     We assume the parties’ familiarity

with the underlying facts and procedural history in this case.

    We review the IJ’s decision as modified by the BIA.         See

Flores v. Holder, 779 F.3d 159, 163 (2d Cir. 2015).             The

applicable standards of review are well-established.          See 8

U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

513 (2d Cir. 2009).

                                 2
I. Nexus

    The agency denied withholding of removal, finding that

Olano-Gonzalez failed to establish that his “life or freedom

would be threatened” in El Salvador on account of a protected

ground,    specifically,     his    political    opinion.      8   U.S.C.

§ 1231(b)(3)(A). The protected ground must be “one central

reason     for”   the   claimed         persecution.    8     U.S.C.   §§

1158(b)(1)(B)(i) (setting “one central reason” standard for

asylum);     1231(b)(3)(C)     (applying       asylum       standard   to

withholding of removal).           In support of his claim that the

BIA erred, Olano-Gonzalez argues that the MS-13 gang, which

threatened him before he came to the United States, is, in

effect, a surrogate government in El Salvador.          Thus, according

to Olano-Gonzalez, when he began cooperating with the police

after MS-13 kidnapped his nephew to extract a ransom, MS-13

viewed his conduct as a challenge to its power, and the

escalation of the threats against him was retaliation for what

MS-13 perceived to be Olano-Gonzalez’s anti-gang political

opinion.

    Although we agree “that an imputed political opinion,

whether correctly or incorrectly attributed, can constitute a
                                    3
ground of political persecution,” Chun Gao v. Gonzales, 424 F.3d
122, 129 (2d Cir. 2005) (quoting Alvarez-Flores v. INS, 909 F.2d
1, 4 (1st Cir. 1990)), the agency did not err in ruling that

Olano-Gonzalez failed to show that MS-13 was or will be

motivated by what it perceives to be Olano-Gonzalez’s political

opinion.     Instead, the agency reasonably concluded that the

evidence showed that MS-13 was motivated only by a desire to

obtain ransom money.       Olano-Gonzalez is correct that “the

conclusion that a cause of persecution is economic does not

necessarily imply that there cannot exist other causes of the

persecution,” Osorio v. INS, 18 F.3d 1017, 1028 (2d Cir. 1994),

but he did not present evidence that MS-13 targeted him because

it viewed his cooperation with the police as a stance against

the gang’s power, as opposed to mere interference with the

gang’s extortion efforts.

      Olano-Gonzalez relies on Delgado v. Mukasey, 508 F.3d 702

(2d   Cir.   2007),   to   argue   otherwise,   but   that   case   is

distinguishable.      Delgado refused to assist FARC, a terrorist

organization seeking to overthrow the Colombian government,

because she opposed its tactics in seeking to achieve its

political goals and feared that the FARC would discover that
                                   4
she belonged to a rival political party.           Id. at 704, 707.

Under those circumstances, we found that the BIA “erred in not

discussing [Delgado’s] imputed political opinion claim.”         Id.

at 707.      Olano-Gonzalez has not submitted similar evidence

here, and in any event, the IJ and BIA did consider his claim

that MS-13 could have been motivated both by economic gain and

by Olano-Gonzalez’s perceived political opinion.

II. CAT Relief

     Olano-Gonzalez also challenges the denial of CAT relief.

To establish eligibility for CAT relief, an applicant must show

that it is more likely than not that (1) he would be subjected

to the infliction of “severe pain or suffering” (2) “by or at

the instigation of or with the consent or acquiescence of a

public official or other person acting in an official capacity.”

8 C.F.R. § 208.18(a)(1); 8 C.F.R. § 208.16(c)(2); see also

Khouzam v. Ashcroft, 361 F.3d 161, 171 (2d Cir. 2004) (“In terms

of   state   action,   torture   requires   only   that   government

officials know of or remain willfully blind to an act and

thereafter breach their legal responsibility to prevent it.”).

Here, the BIA affirmed the IJ’s findings (1) that the country

condition reports that Olano-Gonzalez submitted failed to
                                  5
establish that the Salvadoran government was more likely than

not to acquiesce in Olano-Gonzalez’s torture and (2) that

Olano-Gonzalez’s testimony as to his personal experience

undercut any claim of government acquiescence.1 Olano-Gonzalez

argues that the former conclusion is contrary to the record and

that the latter conflicts with our decision in De La Rosa v.

Holder, where we observed that “it is not clear . . . why the

preventative efforts of some government actors should foreclose

the possibility of government acquiescence, as a matter of law,

under the CAT.”      598 F.3d 103, 110 (2d Cir. 2010).

    We find no error in the BIA’s determination that the country

condition evidence failed to establish a likelihood that the

Salvadoran government would acquiesce in Olano-Gonzalez’s

torture.       We   review   the   agency’s   factual    findings   for

substantial evidence and will overturn a finding only if “any

reasonable adjudicator would be compelled to conclude to the

contrary.”     Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165 (2d Cir.

2008)   (per   curiam)   (quoting     8   U.S.C.   §   1252(b)(4)(B)).

Although there is some evidence in the record that corruption

1
 Olano-Gonzalez testified that the Salvadoran authorities
prosecuted a person connected to the kidnapping and also traced
the phone calls of a person harassing Olano-Gonzalez’s family.
                               6
in El Salvador facilitates gang activity, there is also evidence

that the government has made an active effort to combat the

dangers that Olano-Gonzalez claims he will face.       Resolution

of this type of conflicting evidence is a task for the agency,

not this Court, see Jian Hui Shao v. Mukasey, 546 F.3d 138, 171

(2d Cir. 2008), and we will not disturb the agency’s finding

here.     Having   concluded   that   Olano-Gonzalez   failed   to

establish that the Salvadoran government would, in general,

acquiesce in his torture, we have no need to consider the

relevance of the specific police assistance he received and the

scope of our decision in De La Rosa.

    For the foregoing reasons, the petition for review is

DENIED.

                               FOR THE COURT:
                               Catherine O=Hagan Wolfe, Clerk




                                7